Citation Nr: 0508155	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus on an extraschedular basis.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to July 10, 2004.  

3.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss on and after July 10, 2004.  



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and tinnitus and assigned 
noncompensable and 10 percent disability evaluations, 
respectively. The grants of service connection and the 
evaluations were effective January 21, 1998.

The Board remanded this case to the RO in May 2000.  In a 
rating action of August 2004 the RO increased the evaluation 
for the veteran's bilateral hearing loss from noncompensable 
to 20 percent disabling, effective July 10, 2004 and 
confirmed the previously assigned 10 percent rating for 
tinnitus.  


FINDINGS OF FACT

1.  The veteran has been in receipt of the maximum schedular 
evaluation for tinnitus since the effective date of the grant 
of service connection.  

2.  The evidence does not show that tinnitus has caused 
marked interference with the veteran's employment or requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

3.  From January 21, 1998 to July 10, 2004, the veteran's 
hearing loss was manifested by auditory acuity levels no 
greater than Level III in either ear.  

4.  On and After July 10, 2004, the veteran's hearing loss 
was manifested by auditory acuity no greater than Level VIII 
in the right ear and Level III in the left ear.

5.  Bilateral hearing loss has not caused marked interference 
with employment or required frequent periods of 
hospitalization since the effective date of service 
connection.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected tinnitus have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2004).  

2.  The criteria for a compensable rating for bilateral 
hearing loss were not met From January 21, 1998 to July 10, 
2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (1998 & 2004).  

3.  Since July 10, 2004, bilateral hearing loss has been no 
more than 20 percent disabling. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.85, 4.87, Code 6102 (1998); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA) as eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any relevant evidence in the 
claimant's possession.

In the Board's December 2000 remand it explained the need to 
submit employment or other records to support the veteran's 
contentions regarding entitlement to an extraschedular 
rating.  The RO sent the veteran a letter dated in February 
2001, which invited the veteran to submit employment or other 
records documenting the impact of his hearing loss and 
tinnitus on his employment.

In a letter dated in June 2003, the RO informed the veteran 
of the evidence needed to substantiate his current claims, 
and of who was responsible for obtaining what evidence.  In 
addition, the letter informed the veteran of the evidence 
that VA needed.  The June 2003 VCAA notice told the veteran 
of his responsibility for submitting evidence, and thereby 
put him on notice to submit all such evidence in his 
possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
The veteran received that remedy when the he was provided the 
June 2003 notice letter.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He neither submitted, nor reported any 
evidence in response to the notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he had submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Also, it does not appear from a review of the record, that 
any clinical evidence relevant to the veteran's current 
appeal, including his claim for an extraschedular rating for 
tinnitus, is available, but not yet associated with the 
claims folder. In addition, under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability due to VA treatment and 
the record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has received a recent VA examination 
in regard to his current claim for an increased rating for 
hearing loss.  The examiner provided a medical opinion 
regarding the medical questions pertinent to the veteran's 
claim.  

Factual Background

In a statement dated in January 1998 a private audiologist 
reported that the veteran had a mild hearing loss in the 
speech frequency range and hearing aids were recommended.  
Private audiometric testing in January 1998 revealed that 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000

Right	15	30	55	80	
Left	 	15	30	40	50	

Speech discrimination was said to be 88 percent in each ear.

Further private audiometric testing in April 1998 revealed 
that pure tone thresholds in decibels were approximately as 
follows:

Hertz	1,000	2,000	3,000	4,000

Right	7	15	15	15	
Left	 	7	15	15	15	

The veteran's speech discrimination score was reported as 92 
percent each ear.

VA audiometric testing performed in December 1998 revealed 
that pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000

Right	20	35	60	90	51
Left	 	20	40	45	60	41

The veteran's speech discrimination score on the Maryland CNC 
word list was 88 percent in the right ear and 92 percent in 
the left ear.  Evaluation revealed complaints of constant 
"ringing" since 1971.  

VA audiometric testing performed in October 2001 revealed 
that pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average


Right	40	65	75	90	67
Left	 	35	50	50	60	48

The veteran's speech discrimination score on the Maryland CNC 
word list was 88 percent in the right ear and 88 percent in 
the left ear.  

VA and private clinical records reflect treatment during the 
late 1990s and early 2000s for a number of disabilities, 
including deep vein thrombosis with pulmonary embolus, 
transient ischemic attacks, hypertension, protein deficiency 
dyspepsia, headaches, ear infections, and hearing loss.  
Regarding the latter, the veteran was occasionally seen for 
adjustment or replacement of his hearing aids, which were 
said to improve sound quality and loudness.  It was noted 
that when the veteran did not wear his hearing aids his wife 
would complain about the loudness of his voice.  

Private audiometric testing in July 2003 revealed that pure 
tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	45	60	75	90	68
Left	 	35	45	55	55	48

Speech discrimination score on the Maryland CNC word list 
were not reported.  

VA audiometric testing performed in July 2004 revealed that 
pure tone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	65	75	95	100	84
Left	 	45	65	65	70	61

The veteran's speech discrimination score on the Maryland CNC 
word list was 70 percent in the right ear and 88 percent in 
the left ear.


Legal Analysis 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
veteran's appeal involves the initial rating for disabilities 
after the grant of service connection.  Therefore, staged 
ratings are for consideration.

Tinnitus

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule). Tinnitus is evaluated pursuant to the criteria 
found in Diagnostic Code 6260 of the Schedule. 38 C.F.R. § 
4.87. Under those criteria, a rating of 10 percent is 
warranted where the evidence shows recurrent tinnitus. 38 
C.F.R. § 4.87.  A higher schedular rating is not provided.

Pursuant to the criteria, the veteran is currently evaluated 
at the highest rating available for tinnitus.

The criteria for rating tinnitus were revised effective in 
June 2003.  68 Fed. Reg. 25, 822-3 (May 14, 2003).  Under the 
revised rating criteria, the maximum schedular evaluation for 
tinnitus remained 10 percent.  Thus neither the old or new 
version of the rating criteria is more favorable to the 
veteran.  See VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 25,178 
(2004) (holding that 10 percent was the maximum schedular 
rating for tinnitus under the old and new rating criteria).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

The veteran has reported that his tinnitus interferes with 
his work as a minister because this disability makes it 
difficult for him to understand what is being said to him by 
members of his congregation.  While tinnitus may cause 
difficulty in this regard, the veteran has not reported any 
specific economic impact from tinnitus, such as reduced 
wages, or loss of income from having to take employment that 
is less than he would otherwise be qualified for.  The 10 
percent schedular rating is meant to compensate him for some 
occupational impairment.  The evidence does not otherwise 
demonstrate that his tinnitus is significantly interfering 
with his employment, nor does he report any, let alone 
frequent, periods of hospitalization due to this disability. 
Therefore, the evidence does not show marked interference 
with employment or frequent hospitalization that would 
warrant referral for consideration of an extraschedular 
rating.

Because the veteran has been in receipt of the maximum 
schedular rating since the effective date of service 
connection, and because the criteria for referral for an 
extraschedular rating were not met during that period, the 
Board concludes that staged ratings are not warranted.

Accordingly, the Board finds that the criteria for a 
disability rating in excess of 10 percent for tinnitus are 
not met. The preponderance of the evidence is against the 
veteran's claim and the claim is denied. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing Loss

In regard to the veteran's service connected hearing loss, it 
is noted that a rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999. See 64 Fed. Reg. 25202 
(1999). As the veteran's claim was pending when the 
regulations changed, either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new criteria are only applicable to the period 
of time since their effective date. Karnas v. Derwinski, 1 
Vet. App. 308 (1991); VAOPGCPREC 3-2000. 

Under either the old or new rating criteria, the basic method 
of rating bilateral hearing loss is based on examination 
results including a controlled speech discrimination test 
(Maryland CNC), and a pure tone audiometry test of pure tone 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with 
an average pure tone threshold obtained by dividing these 
thresholds by four. Once these test results have been 
obtained, employing Table VI, a Roman numeral designation of 
auditory acuity level for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and pure tone threshold average. Once a Roman 
numeral designation of auditory acuity level for each ear has 
been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Under the new rating criteria, which became effective on June 
10, 1999, there is an alternative method of rating hearing 
loss in defined instances of exceptional patterns of hearing 
loss. In such exceptional cases, the Roman numeral 
designation for hearing loss of an ear may be based only on 
pure tone threshold average, using Table VIa. 38 C.F.R. §§ 
4.85(c), 4.86. Only the July 2004 VA audiometric examination 
showed results in which the alternative method of rating 
hearing loss is applicable to the present case since the pure 
tone threshold at each of the four specified frequencies is 
55 decibels or more.  In this single instance, Roman numeral 
designation for hearing impairment for an ear can be 
determined from either Table VI or Table VIa, whichever 
results in the higher Roman numeral, when each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).

The RO has rated the veteran's bilateral hearing loss as 20 
percent disabling since July 10, 2004, the date of the most 
recent VA audiometric examination discussed above.  None of 
the VA or private audiometric studies performed prior to June 
10, 1998 including audiometric studies conducted in January 
1998, April 1998, and December 1998 indicated showed greater 
than level III hearing loss in either ear.  Under the 
criteria in effect prior to June 10, 1999, none of these 
results warranted a compensable rating for the veteran's 
bilateral defective hearing.  

The audiometric studies performed in October 2001 and July 
2003 may be evaluated under either the old or new criteria, 
but neither of these studies showed results indicating 
exceptional patterns of hearing impairment within the meaning 
of 38 C.F.R. § 4.86 (2004).  Moreover, since the July 2003 
private audiology study did not report speech discrimination 
scores, the July 2003 private audiology study may not be 
considered valid for purposes of rating the veteran's service 
connected hearing loss under 38 C.F.R. § 4.85(a) (2004).  The 
October 2001 VA audiometric study showed hearing in the right 
ear to be at Level III and hearing in the left ear at Level 
II.  Hearing loss of this extent is noncompensable under 
either the old or new criteria for the evaluation of 
defective hearing.  

In view of the above, it is apparent that the veteran did not 
have bilateral defective hearing warranting a compensable 
rating prior to July 10, 2004.  

As noted earlier the VA audiometric test of July 2004 showed 
results in which the alternative method of rating hearing 
loss is applicable to the present case since the pure tone 
threshold at each of the four specified frequencies is 55 
decibels or more in the right ear.  Under this method of 
evaluation the veteran's hearing loss in the right ear is 
considered Level VIII while his hearing loss in the left ear 
is considered to be level III.  Bilateral hearing loss of 
this extent is considered to be 20 percent disabling, and no 
more.  Therefore an evaluation in excess of 20 percent for 
bilateral defective hearing on and after July 10, 2004, is 
not warranted.

The veteran has asserted that his hearing loss has interfered 
with his employment and caused him to be employed in work 
that was beneath his qualifications.  As noted above, VA has 
invited him to submit records documenting the impact of his 
hearing loss on his employment.  No specific evidence has 
been received.  The veteran underwent a private vocational 
assessment in December 1997, but tinnitus or hearing loss was 
not reported as conditions affecting the veteran's 
employment.  Because there is no specific evidence of marked 
impact on employment, and there have been no periods of 
hospitalization, the Board concludes that the evidence is 
against referring the veteran's claim for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b).

There is no evidence that the veteran has met the criteria 
for higher than the assigned evaluations at any time during 
this appeal period.  Therefore, staged ratings are not 
warranted.  For the same reasons, the Board finds that the 
preponderance of the evidence is against higher initial 
ratings for hearing loss, and the appeal must be denied.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus on an extraschedular basis is denied.  

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to July 10, 2004, is denied.  

Entitlement to an initial rating in excess of 20 percent on 
and after July 10, 2004, is denied.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


